 
 
FORM OF SENIOR SECURED NOTE
 


 
SENIOR SECURED PROMISSORY NOTE
 
$250,000.00
April [4], 2011
 
Roslyn, New York

 
FOR VALUE RECEIVED Swanky Apps, LLC, a New York limited liability company
(“Payor”), promises to pay to the order of Noble Medical Technologies, Inc., or
its assigns (“Holder”), the principal sum of TWO HUNDRED AND FIFTY THOUSAND
DOLLARS ($250,000.00) with interest on the outstanding principal amount of this
note (this “Note”) at the simple rate of ten percent (10%) per annum, payable on
Maturity (as defined below).  Interest shall be computed on the basis of a
365-day year for the actual number of days elapsed.  Interest shall commence on
the date hereof and shall continue on the outstanding principal until paid in
full.  Payor shall have the right to prepay any and all amounts owed under this
Note in full or in part at any time.
 
 
1.
This Note is issued pursuant to the terms of that certain Senior Note Loan
Agreement dated of even date herewith, by and between Payor and Holder (the
“Agreement”).

 
 
2.
The applicable interest rate shall increase by 200 basis points upon and during
the continuance of any Event of Default.

 
 
3.
The entire unpaid balance of principal and all unpaid accrued interest shall
become fully due and payable on the one year anniversary of the date of this
Note (the “Maturity”).

 
 
4.
This Note may be repaid at the option of the Payor, in whole or in part, at par
plus accrued interest at any time prior to Maturity.

 
 
5.
Payor shall have the right to accrue any and all interest payments on this Note
through Maturity.  All payments of interest and principal shall be made in
lawful money of the United States of America to Holder, at the address specified
in the Agreement, or at such other address as may be specified from time to time
by Holder in a written notice delivered to Payor.  All payments shall be applied
first to accrued interest, and thereafter to principal.

 
 
6.
The terms of this Note shall be construed in accordance with the laws of the
State of New York, as applied to contracts entered into by New York residents
within the State of New York, which contracts are to be performed entirely
within the State of New York.

 
 
Schedule A-1

--------------------------------------------------------------------------------

 
 
 
7.
Any term of this Note may be amended or waived with the written consent of Payor
and the Holder.

 
 
8.
If any provision of this Note, or the application of such provision to any
person or circumstance, is held invalid or unenforceable, the remainder of this
Note, or the application of such provisions to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby.

 
 
9.
This Note shall not be transferable or assignable in any manner, and no interest
shall be pledged or otherwise encumbered by Holder without the express written
consent of the Payor, and any such attempted disposition of this Note or any
portion hereof shall be of no force or effect.

 
 
10.
Holder acknowledges and agrees that Holder has been provided the opportunity and
encouraged to consult with counsel of Holder’s own choosing with respect to this
Note.

 
 
11.
The Payor’s promises to pay all costs and expenses of collection including, but
not limited to, court costs and the reasonable attorneys’ fees of the Holder
hereof.

 
 
12.
The Payor’s obligations under this Note are secured pursuant to the terms of a
Security Agreement dated of even date herewith.

 
IN WITNESS WHEREOF, this Senior Secured Note has been executed as of the date
and year first above written.
 
 

Swanky Apps, LLC
 
By:    /s/ Daren Hornig
 
Name:  Daren Hornig
 
Title:    Manager/CEO

 


Schedule A-2

--------------------------------------------------------------------------------


 

